Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
16, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 16, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00516-CV
____________
 
IN RE LETHA MARIE SAMS, LETHA SAMS, ESTATE OF VIOLA A.
GOODMAN, VIOLA GOODMAN, AND BARBARA SHINER, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
5, 2009, relators, Letha Marie Sams, Letha Sams, Estate of Viola A. Goodman,
Viola Goodman, and Barbara Shiner, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relators complain of actions by the
Honorable Robin Brown, presiding judge of County Criminal Court at Law No. 12
of Harris County.  
Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus.
PER CURIAM
 
Panel consists of Justices Seymore,
Brown, and Sullivan.